Title: To Thomas Jefferson from Samuel A. Townes, 4 May 1825
From: Townes, Samuel A.
To: Jefferson, Thomas


Dear Sir
Greenville Ct. Ho. So. Carolina
May 4th 1825.
I being very desirous of becomeing a member of Central College & not being able to ascertain what is requisite to enter the different classes and also what, board, tuition &c will cost, have taken the liberty to write to you, to request you to inform me, If sir you will be so very condescending as to comply with my request you will confer a peculiar favor, one, which will ever be remembered with sentiments of the most profound respect by your most Obedient servantSamuel A. Townes